DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected with traverse in the reply filed on 7/13/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claim 1-4, 6-13, 15-16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Hirano, fails to disclose or make obvious the subject matter recited in claims 1 and 11, in particular, the specifics that the notch terminates at the second axis intermediate a pair of fins of the sinusoidal fins. Although Hirano discloses fins provided between each tubes (Fig. 19), Hirano fails to disclose that the notch terminates the notch terminates at the second axis intermediate a pair of fins of the sinusoidal fins as required.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/14/2021, with respect to claims 1 6, 9, 11 and 15 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763